Citation Nr: 0818771	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran apparently had active service from February 2001 
to August 2005.  The exact dates of his service have not been 
verified.  The appellant seeks DIC benefits as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO decision that 
denied entitlement to DIC benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran died in August 2005.  The death certificate lists 
the immediate cause of death as head and internal injuries 
due to a motorcycle accident.  An October 2005 RO 
administrative decision concluded that the veteran's death 
was not incurred in the line of duty and was due to willful 
misconduct on his part.  An October 2005 Report of 
Investigation, Line of Duty and Misconduct Report from the 
Army indicated that the veteran was "not in the line of 
duty-due to own misconduct" at the time of his death.  

The appellant essentially contends that the veteran's death 
was not due to his willful misconduct.  

The Board notes that subsequent to the issuance of the June 
2006 statement of the case in this matter, the appellant 
submitted additional evidence (specifically, a Washington 
State Patrol Field Operations Bureau, Detailed Report of 
Investigation, dated in January 2006) directly to the Board.  
The Board notes that such evidence was never considered by 
the RO.  The appellant has not submitted a waiver with regard 
to initial RO consideration of this evidence.  Thus, the case 
will be remanded to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Additionally, the Board observes that the veteran's service 
personnel and medical records are not of record.  As such 
records may be pertinent to appellant's claim, they should be 
obtained on remand.  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, no VCAA letter has been provided to the 
appellant.  See also Hupp, supra.  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for DIC benefits, as 
outlined by the Court in Hupp.  Also, 
advise the appellant that an effective 
date will be assigned if DIC benefits are 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.  

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for all medical 
records (including copies) pertaining to 
the veteran during his period of service 
(apparently from February 2001 to August 
2005.  The veteran's service personnel 
records should also be obtained.  If more 
details are required to conduct such 
search, the appellant should be asked to 
provide the necessary information. The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
appellant informed of any negative 
results.  

3.  Thereafter, readjudicate the claim for 
entitlement to DIC benefits.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
appellant, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

